Citation Nr: 1746096	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for bilateral pes cavus.

2.  Entitlement to service connection for back strain, to include arthritis of the back, as secondary to the service-connected bilateral pes cavus.

3.  Entitlement to service connection for right leg fracture, to include as secondary to the service-connected bilateral pes cavus.

4.  Entitlement to service connection for a left leg fracture with knee replacement, to include as secondary to the service-connected bilateral pes cavus.

5.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected bilateral pes cavus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and September 2014 rating decisions by the Department of Veterans Affairs (VA) of the Buffalo, New York Regional Office (RO).

The Board notes that a claim of entitlement to a TDIU is expressly raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page. 

The Veteran testified in a video conference hearing before the undersigned in July 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's claims.

The Veteran seeks an increased rating for pes cavus; service connection for back strain, right leg fracture, and left leg fracture with knee replacement, to include as secondary to the service-connected bilateral pes cavus; and TDIU.

I.  Pes Cavus

The Veteran was last afforded a VA examination related to his pes cavus claim in June 2014.  At the time of the June 2014 examination, it was noted that the all of the Veteran's toes including his great toes on both feet tended to dorsiflexion; only his great toes were hammertoes; and that he had no pain, tenderness, or functional impact found at the examination.  Since the June 2014 VA examination, the Veteran testified at his July 2017 hearing that he has hammertoes, and he has the corns and painful callosities needed for a higher disability rating.  He also testified that he was unstable when he walked, and that in part due to the worsening of his pes cavus, he must now use a scooter at the grocery store.  He only works one day a week.  He testified that he could move slowly and the undersigned took judicial notice of the Veteran moving slowly when he walked into the room for his video conference hearing.

The Board notes that when the evidence of record "does not adequately reveal the current state of the claimant's disability..., the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In light of the time that has passed since his last VA examination and the Veteran's contentions of worsening pes cavus symptoms, the Board finds an additional examination is required to assess the current state of the Veteran's service-connected pes cavus.

II.  Back Strain

The Veteran was afforded a VA examination in May 2014 for his back strain.  However, the Board finds the May 2014 VA examination report to be inadequate because the opinion does not address nor consider the Veteran's contentions regarding the in-service incident that caused his claimed back strain.  Specifically, the Veteran testified that he was at Fort Hood, Texas, and when he was unloading and moving boxes, he threw his back out after lifting a box.  He testified that he was put on a stretcher and was tended to at the aid station.  A Statement of Medical Examination and Duty Status from October 20, 1986, showed that the Veteran had a long history of low back pain and this was included in his permanent profile.  The May 2014 VA examiner only discussed one incident from January 2012 when the Veteran fell on top of a cart at work, before forming any opinion.  She further opined that the Veteran's back strain was less likely than not proximately due to or the result of his service-connected pes cavus because his pes cavus was not severe enough to cause a low back condition.  She further noted that he was diagnosed with a back strain in 2010 after an injury.

Upon further review, the Veteran's remaining records were not explicitly addressed and under these circumstances, the Board finds that a remand is necessary to obtain an addendum opinion (preferably from the examiner who conducted the May 2014 VA examination) which fully addresses the Veteran's complete medical records, including his service treatment records and the Veteran's in-service incident contention from his July 2017 hearing.  An addendum opinion is needed to fairly resolve the Veteran's claim for service connection for back strain, to include as secondary to his service-connected pes cavus.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board finds that the May 2014 opinion report is inadequate because the opinion does not explicitly include whether the Veteran's service-connected pes cavus aggravates his back strain.  On remand, the addendum medical opinion must address both causation and aggravation.  Failure to address either of these criteria is grounds for a remand.

III.  Right Leg Fracture and Left Leg Fracture with Knee Replacement

Furthermore, the Veteran has not been afforded a VA examination in connection with his right leg fracture and a left leg fracture with knee replacement.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4). 

In the case of McLendon, the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, a VA examination is necessary to decide the claim for service connection for a right leg fracture and left leg fracture with knee replacement, to include as secondary to the service-connected pes cavus, as such an examination would provide pertinent information than is already associated with the claims file.  As noted above, an opinion on secondary service connection addresses both causation and aggravation.  Failure to address either of these criteria is grounds for a remand.


IV.  TDIU

Additionally, with respect to the issue of entitlement to a TDIU, the Court has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to a TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As previously stated, the Veteran asserts that he is only capable of working one day a week due to his service-connected disability pes cavus.  Accordingly, in light of the Court's decision in Rice, the Board directs the RO to proceed with the appropriate development of this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records related to the instant claims.  The Veteran should also be afforded the opportunity to identify and/or provide any outstanding private evidence pertinent to this claim.

2.  Schedule the Veteran for a VA pes cavus examination by an appropriate medical professional.  The record, to include a copy of this remand, should be reviewed by the examiner.  All necessary tests should be conducted.

The examiner should specifically identify the symptoms that have been present since the last VA examination in June 2014 that are attributable to the Veteran's pes cavus.  In this regard, the examiner should indicate whether the Veteran has marked contraction of the plantar fascia with dropped forefoot, hammertoes, painful callosities, and any deformities. 

A specific finding should be made as to whether there are any neurological abnormalities associated with the Veteran's pes cavus and any disabilities found to be attributed to such condition. 

The examiner should also review the record longitudinally and address the Veteran's functional impairment associated with his bilateral pes cavus.

3.  Obtain an addendum opinion from the VA examiner who conducted the May 2014 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire regarding the etiology of the Veteran's back strain, to include arthritis.  If that examiner is not available, obtain the addendum opinions from another appropriate examiner.

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e. probability of 50 percent) that the back strain was caused by an event, injury, or disease incurred during service.  The examiner is asked to consider the Veteran's in-service history of treatment for back pain in reaching his/her conclusion.  

If the examiner does not find that the Veteran's back strain is directly related to an event, injury, or disease in service, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e. probability of 50 percent) that the back strain was caused by the service-connected pes cavus.

The examiner should also provide a separate opinion regarding whether it is at least as likely as not (i.e. probability of 50 percent) that the back strain was aggravated (worsened beyond natural progression) by the service-connected pes cavus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In rendering the requested opinions, the examiner should specifically consider and discuss all pertinent lay and medical evidence, to specifically include VA records that include notations indicating the Veteran's back strain is secondary to his service-connected pes cavus.

5.  Schedule the Veteran for a VA examination for his right leg fracture and left leg fracture with knee replacement by an appropriate medical professional.  The entire record must be reviewed by the examiner.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e. probability of 50 percent) that the right leg fracture and left leg fracture with knee replacement were caused by the service-connected pes cavus.

The examiner should also provide a separate opinion regarding whether it is at least as likely as not (i.e. probability of 50 percent) that the right leg fracture and left leg fracture with knee replacement were aggravated (worsened beyond natural progression) by the service-connected pes cavus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a Supplemental Statement of the Case (SSOC) that reflects consideration of all additional, relevant evidence and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

